Case 4:21-cv-01172 Document 1-3 Filed on 04/09/21 in TXSD Page 1 of 7




                                                             EXHIBIT B
Case 4:21-cv-01172 Document 1-3 Filed on 04/09/21 in TXSD Page 2 of 7




                                                             EXHIBIT B
Case 4:21-cv-01172 Document 1-3 Filed on 04/09/21 in TXSD Page 3 of 7




                                                             EXHIBIT B
Case 4:21-cv-01172 Document 1-3 Filed on 04/09/21 in TXSD Page 4 of 7




                                                             EXHIBIT B
Case 4:21-cv-01172 Document 1-3 Filed on 04/09/21 in TXSD Page 5 of 7




                                                             EXHIBIT B
Case 4:21-cv-01172 Document 1-3 Filed on 04/09/21 in TXSD Page 6 of 7




                                                             EXHIBIT B
Case 4:21-cv-01172 Document 1-3 Filed on 04/09/21 in TXSD Page 7 of 7




                                                             EXHIBIT B
